Title: Feb. 5th. 1763.
From: Adams, John
To: 


       Memorabilia of this Week.
       The Bar agreed upon these 4 Rules.
       1st. That the Clerk call the Plain tiff, and if any Body answer, except the Plaintiff or some sworn Attorney, his Power be demanded, and no general Power in such Case be admitted.
       2dly. That no Attorneys Fee be taxed for the future where the Declaration was not drawn by the Plaintiff himself, or some sworn Attorney.
       3dly. That no attendance be taxed, unless the Party attend personally, or by some sworn Attorney.
       
       4. That no Attorney be allowed to Practice here unless sworn in this Court or in the superiour Court.
       Mr. Gridley read these Rules to the Court as unexceptionable Regulations, agreed upon by the Bar. Mr. Otis arose and said he had the Credit of the Motion, but he never had moved for any such Rules as these, for they were vs. the Province Law, vs. the Rights of Mankind, and he was amazed that so many wise Heads as that Bar was blessed with could think them practicable, and concluded that he was for one, entirely against them. And said that all schemes to suppress Petty fogger’s must rest on the Honor of the Bar. Foster Hutchinson asked why then was the Court troubled with the Motion? Judge Watts said if the Bar was not agreed the Court could do nothing. And at last they determined to consider till April.
       Thus with a whiff of Otis’s pestilential Breath, was this whole system blown away.
       But the Barr was in a great Rage!
       Thatcher said to Kent, Auchmuty and me, “whoever votes for him to be any Thing more than a Constable let him be Anathema maranatha. I pamphleteer for him again? No. Ile pamphleteer against him.
       Kent damned him and said he had been abused by him personally, in such a manner as he never would forgive, unless he made him more satisfaction, than he imagined was in his Power.
       Thatcher moved, that in the Cards to be sent to the Judges, the Expression should be “The Bar, exclusively of Mr. Otis, invites,” and Auchmuty, Kent, Gridley and I, as well as Thatcher voted for it.
       Auchmuty and Fitch were equally warm. They talked about renouncing all Commerce or Connection with him. Gridley talked about treating him dryly and decently.
       Auchmuty said, the two Principles of all this were Popularity, and Avarice.
       He made the Motion at first to get some of these Under strappers into his service. He could not bear that Quincy and Auch. should have Underworkers and he none. And he objected to the Rules, to save his Popularity, with the Constables, Justices Story and Ruddock &c. and Pettyfoggers of the Town, and with the Pettyfoggers that he uses as Tools and Mirmidons in the House.
       Mr. G. said he went off to avoid a Quarell, for he could not bear it. Such Tergiversation, such Trimming, such Behaviour.
       K. and Auch. said they had born with his Insolence thinking him honest, tho hot and rash and passionate, but now he appeared to act against his Conscience.
       
       Recipe to make a Patriot
       Take of the several Species of Malevolence, as Revenge, Malice, Envy, equal Quantities, of servility, fear, fury, Vanity, Prophaneness, and Ingratitude, equal Quantities, and infuse this Composition into the Brains of an ugly, surly, brutal Mortal and you have the Desideratum.
       The Life of Furio.
       In Croatia. His Descent. Education, at school, Colledge, at the Bar. Historians relate that he was grossly slandered, by a story of a Bastard on a Negro, his Wrath at Plymouth, at Boston he Heads the Trade, brings Actions, fails, is chosen Representative, quarrells with Governor, Lieutenant Governor, Council, House, Custom house officers, Gentlemen of the Army, the Bar, retails prosody, writes upon Money, Province sloop.
      